People v Donnay (2022 NY Slip Op 05378)





People v Donnay


2022 NY Slip Op 05378


Decided on September 29, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 29, 2022

Before: Acosta, P.J., Mazzarelli, Gesmer, González, Pitt, JJ. 


Ind. No. 822/19 Appeal No. 16302 Case No. 2020-01521 

[*1]The People of the State of New York, Respondent,
vDominique Donnay, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Ben A. Schatz of counsel), for appellant.
Alvin L. Bragg, Jr., District Attorney, New York (Amanda Katherine Regan of counsel), for respondent.

Judgment, Supreme Court, New York County (James M. Burke, J.), rendered January 3, 2020, convicting defendant, after a jury trial, of robbery in the third degree and two counts of criminal contempt in the first degree, and sentencing him, as a second felony offender, to an aggregate term of 3½ to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. The jury could have reasonably inferred that defendant intended to deprive the victim of his phone permanently. The evidence showed, among other things, that defendant departed with the phone and demanded money for its return. With regard to the contempt convictions, the evidence also supports inferences that in two physical altercations with the victim, defendant acted with the intent set forth in Penal Law § 215.51(b)(v).
We perceive no basis for reducing the sentence.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: September 29, 2022